Electronically Filed
                                                    Supreme Court
                                                    SCWC-XX-XXXXXXX
                                                    07-JAN-2021
                                                    08:52 AM
                        SCWC-XX-XXXXXXX
                                                    Dkt. 44 ODMR
          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                        DONNA LEE CHING,
         Petitioner/Plaintiff-Appellant/Cross-Appellee,

                              vs.

NANCY LOO DUNG, Individually, and as Trustee under that certain
     unrecorded Nancy Loo Dung Revocable Living Trust dated
    September 8, 1993; The Estate of DENNIS QUAN KEONG DUNG,
 DECEASED AS Trustee under that certain unrecorded Irrevocable
   Trust for Dixon Quan Hon Dung, dated June 21, 1995, and as
Trustee under that certain unrecorded Nancy Loo Dung Revocable
    Living Trust dated September 8, 1993; PATSY BOW YUK DUNG,
   Individually, and as Trustee under that certain unrecorded
        Revocable Trust Agreement dated August 19, 2003;
    DIXON QUAN HON DUNG; BILLIE DUNG; ANNETTE KWAI FAH DUNG;
                DENBY DUNG; DARAH DUNG; DEAN DUNG,
       Respondents/Defendants-Appellees/Cross-Appellants.
                     (CIVIL NO. 07-1-1116-06)


                 DONNA L. CHING, Individually,
               Petitioner/Plaintiff/Counterclaim
              Defendant-Appellant/Cross Appellee,

                              vs.

 ANNETTE KWAI FAH DUNG, Personal Representative of the Estate of
    Dennis Quan Keong Dung; PATSY BOW YUK DUNG, Trustee of the
Revocable Trust of Patsy Bow Yuk Dung, Individually; BILLIE DUNG,
Individually; DARAH DUNG, Individually; DEAN DUNG, Individually;
                     DENBY DUNG, Individually,
               Respondents/Defendants/Counterclaim
              Plaintiffs-Appellees/Cross-Appellants.
                     (CIVIL NO. 13-1-2929-11)
         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                        (CAAP-XX-XXXXXXX)

       ORDER DENYING DEFENDANTS/APPELLEES/CROSS-APPELLANTS’
MOTION FOR RECONSIDERATION OF THE OPINION FILED DECEMBER 21, 2020
      (By: Nakayama, Acting C.J., Wilson, and Eddins, JJ.,
 Circuit Judge Crabtree, in place of Recktenwald, C.J., recused,
   and Circuit Judge Tonaki, in place of McKenna, J., recused)

          Upon consideration of Respondents/Defendants-

Appellees/Cross-Appellants’ motion for reconsideration, filed on

December 30, 2020, and the record and files herein,

          IT IS HEREBY ORDERED, that the motion is denied.

          DATED: Honolulu, Hawaiʻi, January 7, 2021.

                              /s/ Paula A. Nakayama

                              /s/ Michael D. Wilson

                              /s/ Todd W. Eddins

                              /s/ Jeffrey P. Crabtree

                              /s/ John M. Tonaki




                                2